  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES M. BROADHEAD,                       )
                                          )
        Plaintiff,                        )
                                          )           CIVIL ACTION NO.
        v.                                )             2:19cv21-MHT
                                          )                 (WO)
OFFICER MICHAEL HOLCEY,                   )
et al.,                                   )
                                          )
        Defendants.                       )

                                     OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,           filed     this        lawsuit        complaining        that

correctional officers used excessive force against him

and that he was denied a timely opportunity to rinse

mace off himself.            This lawsuit is now before the court

on the recommendation of the United States Magistrate

Judge        that     plaintiff’s      case        be    dismissed     without

prejudice.                There     are       no      objections     to      the

recommendation.              After    an      independent     and    de     novo

review       of     the   record,    the      court     concludes    that   the

magistrate judge’s recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 31st day of January, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
